Title: To George Washington from Frederick Folger, 8 May 1792
From: Folger, Frederick
To: Washington, George



Sir
Baltimore 8th May 1792

Seeing some provision has been made by the Legislature of the United States for the Support of Consuls in the States of Barbary;
A number of respectable charactors in this town Encouraged me to Apply to your Excelleny for one of those Places—Should the Nomination not be filled up, & your Excelleny will pleas to notice my name as a Petitioner.
Recommendations of my Experience knoledge & Abilities Adequate to the Discharge of Such a Trust can be forwarded from here as soon as required.
With the most profound respect & veneration I beg leav to Subscribe myself Your Excellency’ Most Obedient & most devoted Servant

Fred. Folger

